Blackburn, Judge,
concurring specially.
I concur with the majority in the judgment and in its analysis. I write separately to express my concern that the factual situation of the present case was not contemplated by the legislature in the enactment and wording of OCGA § 44-7-35 (b). The statute purports to govern the rights and duties of a landlord with respect to any security deposit obtained from tenants. However, damages resulting from a tenant’s negligently caused fire, are damages caused by the tenant. As the damages in the present case were undeniably caused by the tenant, I believe that the tenant should be held responsible. However, I must agree with the majority, that the statute as presently worded precludes the landlord from bringing any action against the tenant for damages to the premises if the landlord has not complied with the written statements specified in OCGA §§ 44-7-33 and 44-7-34.
Furthermore, as it is not apparent from the majority that the exception contained in OCGA § 44-7-36 is not applicable to the present case, I write separately to note that the parties stipulated that the landlord was not exempt pursuant to OCGA § 44-7-36 from the requirements of OCGA §§ 44-7-33 and 44-7-35.